Citation Nr: 0105323	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

This veteran had active service from June 1960 to August 1968 
and from August 1972 to August 1974.  The veteran also served 
in the Air National Guard from November 1978 to November 
1990.   These matters were remanded by the Board in June 
1999.  Also remanded at that time were entitlement to service 
connection for bilateral hearing loss and tinnitus.  During 
the course of the remand process, the RO granted service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's bronchitis is not associated with his 
period of active service.

2.  Post-service obstructive sleep apnea is not associated 
with the veteran's period of active service.  

CONCLUSIONS OF LAW

1.  The veteran's bronchitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110,  5107 
(West 1991); 38 C.F.R. §§ 3.303 (2000).

2.  The veteran's obstructive sleep apnea was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§  1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records include examinations 
from 1960 to 1988 with no pertinent clinical findings.  
Complaints of sinusitis and hay fever are included in the 
service medical records from 1972 to 1974.  In a March 1974 
record, the veteran complained of congestion and wheezing; a 
diagnosis of bronchitis was given.  

Private clinical records dating from 1976 to 1997 disclose 
questionable sleep apnea in 1988.  In May 1991, the veteran 
was tested for sleep apnea; noted is a diagnosis of 
obstructive sleep apnea/hypopnea syndrome.  A diagnosis of 
and treatment for bronchitis appear in clinical records 
beginning in 1992 and thereafter.  A sleep diagnostic study 
was again conducted in December 1994, at which time the 
physician noted a mild sleep related breathing disorder.  

VA outpatient records dated in 1997 include diagnoses of 
sleep apnea.  An October 1997 x-ray study of the chest 
revealed normal pulmonary vascularity and clear lungs.  In 
March 1998, Dr. B. submitted a statement and attachments that 
in pertinent part disclosed treatment of the veteran for 
recurring upper respiratory infections, sleep apnea, 
bronchitis, pharyngitis, and rhinitis.  

In a statement dated in March 1998, Dr. R. stated that the 
veteran had been under treatment from April 1993 through May 
1995 for symptomatology associated with bronchitis.  The 
physician also noted that the veteran had undergone a sleep 
apnea study in 1991 that revealed findings compatible with 
sleep apnea/hypopnea syndrome.  In yet another statement from 
a private physician, Dr. G., in March 1998, the doctor noted 
findings consistent with a sleep disorder.  

The veteran's wife submitted a statement in March 1998.  She 
reported that while the veteran was in service, he became 
very ill with bronchitis and was seen in sick bay.  She 
further stated that after they were married in 1975, the 
veteran's symptoms worsened and he sought treatment from 
private physicians.  She stated that he also developed sleep 
apnea.  Another lay statement is of record dated in March 
1998 that indicates knowledge of the veteran's bronchitis 
that developed during service.  

A private physician's statement dated in February 1999 is of 
record that reveals treatment since June 1975 for recurring 
upper respiratory infections, bronchitis, and sleep apnea.  
The physician noted the veteran's report of exposure to 
exhaust fumes on a daily basis in service.  The physician 
rendered an opinion that exposure of that nature over a long 
period of time could lead to the sort of symptoms for which 
the veteran was being treated.  Also noted is that given the 
extended period of time the veteran served in service, the 
problems he was having "could very well be service 
related."  

During the hearing in February 1999, the veteran testified 
that when he left service, he had problems with bronchitis 
and had troubles with breathing.  Transcript (T.) at 10.  He 
sought treatment from a physician he had seen for 24 years 
and in a letter from that physician, it was noted that the 
veteran had been treated for his bronchial problems since 
1975.  (T.) at 10.  The veteran stated that during service, 
he was an aircraft refueler and a petroleum handler, handling 
petroleum, oil, and lubricants.  (T.) at 13.  When asked 
about his bronchitis, he stated that he had it a few times 
while in the Air Force and experienced problems with 
wheezing.  (T.) at 15.  He also testified that he treated 
himself.  (T.) at 15.  He stated that the problems were worse 
when he was refueling aircraft and that he did not use any 
breathing apparatus.  (T.) at 16.  

When asked about exposure to fumes when he was in the hole of 
the aircraft carrier around several inches of fuel and 
piping, the veteran testified that the doors were sealed and 
that the fumes were so bad that his eyes burned.  (T.) at 16.  
He felt that the conditions contributed to his respiratory 
disorder because there was no way to escape exposure.  (T.) 
at 17.  On the flight deck, the veteran stated that he was 
exposed to exhaust due to the launch and recoveries of the 
aircraft.  (T.) at 18.  Although he wore goggles, the veteran 
stated that he had only some protection for his mouth and no 
breathing apparatus.  (T.) at 18.  

When asked about treatment, the veteran stated that the first 
time he went to sick bay due to bronchitis was when he was in 
the Navy.  (T.) at 18.  The temperature varied so greatly 
from the boiler rooms to the living quarters that and that 
the veteran believed that was one of the reasons he got 
bronchitis initially.  (T.) at 18.  He was in bed for three 
to four days and then had to go back on duty, as required.  
(T.) at 19.  In 1975, he went to see Dr. B. for treatment 
because he had problems breathing.  (T.) at 19.  He stopped 
breathing in his sleep and even currently, the veteran stated 
that he could sit in a chair at a 45-degree angle and have 
troubles breathing.  (T.) at 20.  The veteran stated that his 
sleep apnea has been a progressive problem.  (T.) at 20.  He 
did not notice symptoms related to sleep apnea while in the 
service, but noticed them sometime around 1974 to 1975.  (T.) 
at 21.  During the hearing, the veteran stated that he had 
sought treatment for sleep apnea several years earlier, but 
that he had mentioned symptoms as early as 10 years ago.  
(T.) at 25.  

On pulmonary function test in October 1999, the examiner 
noted a diagnosis of rule out chronic obstructive pulmonary 
disease.  VA progress note dated in October 1999 included the 
veteran's history of exposure to airplane fumes and 
propensity toward recurrent bronchitis, as many as four to 
five times per year.  The examiner noted mild obstructive 
disease, which might be ascribed to tobacco use and indicated 
that findings did not conclusively display disease 
attributable to exposure.  
During VA examination in February 2000, the interpretation of 
studies conducted was moderate to severe desaturation sleep 
apnea.  

VA examination dated in March 2000 reveals that upon a review 
of the veteran's claims file by several VA specialists, the 
examiner noted that there was no correlation between the 
veteran's current bronchitis and his period of active 
service.  Further, the examiner stated that there was nothing 
in the veteran's service medical records to indicate 
complaints or findings of sleep apnea associated with 
service.  

II. Pertinent Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2000).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2000).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  Generally, to prove service connection, a claimant 
must submit medical evidence of current disability, medical, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of injury or disease, and medical 
evidence of a link between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 
(1998).

III. Analysis

The veteran has not presented competent, that is, clinical 
evidence, that any post-service bronchitis relates to his 
period of service.  The Board recognizes that during service, 
the veteran was diagnosed with bronchitis in 1974.  Other 
than the episode in 1974, there are no other records 
indicative of chronic bronchitis or related upper respiratory 
illnesses.  Treatment for bronchitis after service first 
occurred in 1992. 
The Board observes that a private physician submitted a 
statement in 1999 indicating treatment since June 1975 for 
bronchitis and related disorders, including sleep apnea.  At 
that time, the physician recited the veteran's exposure to 
exhaust fumes in service and rendered an opinion that such 
exposure of that nature could lead to the type of symptoms 
the veteran was experiencing.  Moreover, the physician stated 
that the problems the veteran was having "could very well be 
service related."   There is no indication that the 
physician had reviewed the veteran's claims folder prior to 
making such statement.  Medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The basic reason, however, for the adverse disposition stems 
from the VA  examination in March 2000.  The medical 
specialists involved reviewed the claims file, and that upon 
such review, they reached conclusions that there was no 
correlation between the veteran's current bronchitis and his 
period of active service.   This determination is given more 
probative weight than the private opinions because it 
resulted from a more detailed review of the record and was 
accompanied by an unambiguous conclusion. 

With respect to the veteran's service connection claim for 
obstructive sleep apnea, again, the veteran has not provided 
the required clinical evidence to support that post-service 
sleep apnea relates to his period of service.  While he 
consistently has reported a long history of a sleep disorder, 
there are no indications in his service medical records of 
sleep apnea or any other such sleep disorder.  The first 
diagnosis of sleep apnea per se appears after service in 
1991, at which time the veteran underwent diagnostic studies.  
Prior to that time, there was a questionable diagnosis of 
sleep apnea in 1988.  Nonetheless, there were no reports, 
findings, complaints, or diagnoses of sleep apnea during the 
veteran's period of service. 

Moreover, most persuasive in determining that the veteran's 
post-service sleep apnea was not attributable to the 
veteran's period of service appears in the report of VA 
examination in March 2000, at which time the examiner noted 
there were no clinical data recorded during service to 
support complaints or findings of sleep apnea.   For 
essentially the same reasons as indicated previously on the 
question of the origin of bronchitis, the VA opinion merits 
considerably greater probative value.  
That the actual opinions reported in March 2000 were 
presented through a medical intermediary is not sufficient to 
invalidate the results obtained.  It should be noted that on 
other issues the opinions were favorable and accepted. 




ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for obstructive sleep apnea 
is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

